DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the recitation of last 5 lines of amended claim 1: “wherein the third memory subsystem comprises:
a first port configured to cause the third memory subsystem to communicate information with the host system via the first interface; and a second port configured to cause the third memory subsystem to communicate information with the host system via the second interface.” in combination with the rest of the claim is not taught by the prior art on record. Furthermore, the Remarks filed 12/01/2021 (pages 8-9), demonstrates that the Rajan reference does not teach the amended limitations of claim 1. Similar limitations also recited in claim 13, last 5 lines, and claim 20, last 2 lines. Thus claims 1, 3-15, 17-21, and 23-28 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references indicate the current state of the art: US 20040010612 A1, US 10410109 B2, US 20180024964 A1, US 9465771 B2, US 7873750 B2, and US 20140098613 A1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.B./
Examiner
Art Unit 2184




/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184